Citation Nr: 1020588	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-13 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1952 to January 1956.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2006 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2010, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  The Veteran submitted additional evidence at 
the videoconference hearing.  Although he indicated during 
the hearing that he did not want to waive initial Agency of 
Original Jurisdiction (AOJ) consideration, he subsequently 
submitted the evidence with a waiver.

The Board notes that the RO's December 2009 VA Form 8, 
Certification of Appeal, states the following, "Also at 
issue service connection for tendonitis left shoulder and 
nerve condition left arm."  At the videoconference hearing, 
it was confirmed that the only issue on appeal was 
entitlement to service connection for COPD, claimed as due to 
asbestos exposure.  The Board has also conducted a thorough 
review of the record and found no indication that there is a 
pending claim, or that the Veteran has ever claimed, service 
connection for tendonitis left shoulder and nerve condition 
left arm.  This matter is referred to the AOJ for 
clarification and any appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

On April 2009 VA examination the Veteran reported that he 
retired in June 1991 due to medical problems and had been in 
receipt of disability benefits from the Social Security 
Administration (SSA).  VA has a duty to assist the Veteran in 
obtaining records from other federal government agencies 
where it has "actual notice" that these records exist.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
Recently, in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010), the U.S. Court of Appeals for the Federal Circuit 
held, in essence, that only relevant SSA records must be 
obtained, and that the legal standard for relevance requires 
VA to examine the information it has related to the medical 
records and, if there exists a reasonable possibility that 
the records could help the Veteran substantiate his claim for 
benefits, the duty to assist requires VA to obtain the 
records.  In the instant case, the basis for the SSA 
disability benefits award is unknown, therefore it cannot be 
said with certainty that the medical records considered by 
SSA, if available, are not relevant to the matter at issue.  
A review of the record did not reveal any VA attempt to 
secure the Veteran's SSA records (or notice that such records 
have been destroyed or are otherwise unavailable).  
Therefore, while the Board regrets further delay, as the 
record clearly reflects that the Veteran has received SSA 
disability benefits, and since such records are 
constructively of record, they must be sought.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO should obtain from SSA copies of 
any decision regarding the Veteran's claim 
for SSA disability benefits and copies of 
the record upon which any such claim was 
decided.  If such records are unavailable, 
the reason for their unavailability must 
be explained for the record.

2. 	The RO should undertake any other 
development suggested by the development 
ordered above, and then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

